Case 1:20-cv-00422-JB-N Document1 Filed 08/25/20 Pagelof7 PagelID#: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

 

 

SOUTHERN DIVISION
JOSHUA LADD,
Plaintiff, Case No.:
Vv.
MIDLAND FUNDING, LLC, JURY TRIAL DEMANDED
Defendant.
COMPLAINT

 

COMES NOW Plaintiff, Joshua Ladd, (hereafter Plaintiff) by counsel, and for his
Complaint against the Defendant, alleges as follows:
PRELIMINARY STATEMENT
This is an action for actual, statutory and punitive damages, costs and attorney’s fees

brought pursuant to the Fair Debt Collection Practices Act (AFDCPA), 15 U.S.C. §1692, and

Alabama common law arising from unlawful actions taken by Defendant to collect a debt which
it knows is not owed by Plaintiff. Defendant’s wrongful collection actions resulted in the
garnishment of Plaintiff's wages based on a 2012 judgment obtained in Michigan against a person
with Plaintiff's name. At all times, Defendant knew or should have known that Plaintiff could not
be the same person sued in Michigan and was never responsible for the debt.
JURISDICTION

1. This action includes claims which arise under the statutes of the United States and
this Court’s jurisdiction is conferred by 28 U.S.C. §1331, 15 U.S.C. §1692(k)(d) and 28 U.S.C.
1367. This action also includes state law claims arising from the same operative facts, as to which

this Court has pendant jurisdiction.
Case 1:20-cv-00422-JB-N Document1 Filed 08/25/20 Page2of7 PagelID#: 2

PARTIES

2. Joshua Ladd is an adult resident of the Mobile County, Alabama. He is a
“consumer” as defined by 15 U.S.C. §1692(a)(3).

3. Defendant Midland Funding, LLC (“Midland”), is a limited liability company
formed outside the State of Alabama with its principal place of business in California. Midland is
a “debt collector” as defined 15 U.S.C. §1692(a)(6). Midland is not a creditor, it does not originate
loans or extend credit to consumers. The principal purpose of Midland’s business is the collection
of defaulted consumer debt that it purchases by means of interstate commerce for pennies on the
dollar. It derives large profits from the debt it purchases. The debt Midland wrongfully
collected from Plaintiff was acquired by Midland in this mannar, after the debt was deemed in
default by the creditor. At all times before and after such purchase, information was available to
Midland which conclusively demonstrated that the true debtor could not possibly be the Plaintiff.

4. After purchasing defaulted consumer debts, including the debt addressed herein,
Midland uses the mails, internet, facsimile and other interstate means, often through the use of
third party collectors, to obtain information about the debts and personal information necessary to
extract sums from consumers it claims owe sums on the purchased debt. Often, as here, Midland’s
collection actions are premised on false or incomplete information which Midland knows or should
know leads to the collection of debts not owed by the victim of its efforts.

FACTS
5. Plaintiff is a 27 year old, living in Mobile and works at WalMart.

6. Defendant, through a series of intentional acts, caused Plaintiff's wages to be
Case 1:20-cv-00422-JB-N Document1 Filed 08/25/20 Page 3of7 PagelID# 3

garnished in the amount equal to 25 percent of his gross wages. This began in February and has
continued to the date of the filing of this Complaint.

7. At no point has Plaintiff been served with any lawsuit: nor has any judgment been
obtained against him by Defendant, or anyone else, which could form the basis of any garnishment.

8. Midland’s garnishment was premised on a default judgment obtained in the 24"
District Court of the State of Michigan on July 26, 2012. The defendant was Joshua Ladd residing
at 18258 Robert Street in Melvindale, Michigan. The judgment was premised on a Citibank credit
card account which, upon information and belief, was created in 2008 or 2009. Plaintiff was 16 in
2009.

9. Prior to garnishing Plaintiff's wages, Midland had access to Plaintiff’s personal
information, including date of birth, address and Social Security Number. These identifiers
distinguish him from the judgment debtor, such that even a cursory review of the information
available to Defendant would clearly show that Plaintiff was not the person subject to the Michigan
judgment.

10. ‘Plaintiff was 18 years old on the date the judgment was obtained. He was a child
when the Citibank credit card account that formed the basis of Midland’s judgment was created.
All these facts were known to Midland prior to its garnishment of Plaintiff's wages. Midland
knew or should have known that Plaintiff could not have possibly been liable for the debt sued for
in Michigan and that any garnishment against Plaintiff was wrongful and for some purpose other
than collection of any legitimate debt.

11. Shortly after the garnishment began, Plaintiff contacted Midland, disputed the debt

and provided information demonstrating that he is not the person responsible for the debt.
Case 1:20-cv-00422-JB-N Document1 Filed 08/25/20 Page4of7 PagelID#: 4

Midland refused to stop the garnishment and it continues to this day.

COUNT ONE
(Fair Debt Collections Practices Act Violations)

12. Plaintiff realleges and incorporates each of the preceding paragraphs as if fully set
out herein.

13. This is a claim asserted against Defendant Midland for multiple violations of the
FDCPA, 15 U.S.C. §1692 (the AFDCPA).

14, Defendant Midland is a debt collector as defined by the FDCPA, 15 U.S.C.
§1692a(6). The alleged debt which Midland attempted to collect from Plaintiff is a debt as
defined by the FDCPA, 15 U.S.C. §1692(a)(5).

15. | Defendant has violated the FDCPA in connection with its attempts to collect on an
alleged consumer debt. Defendant has engaged in acts in an attempt to collect a debt from
Plaintiff which are unfair, false, harassing, oppressive and abusive all in violation of the FDCPA.
Specifically, Defendant has violated the FDCPA in at least the following ways:

A. Attempting to collect amounts which are not authorized by any contract or
permitted by law. This is a violation of 15 U.S.C. §1692(f)(1);

B. The use of false representation and/or deceptive means to collect or attempt to
collect a debt. 15 U.S.C. §1692(e)(10);

C. Communicating credit information to third parties which defendant knew or should
have known was false in violation of 15 U.S.C. §1692(e)(8);

D. Attempting to collect a debt by use of threats of future actions which Defendant
could not take or had no intention of taking in violation of 15 U.S.C. §1692(e)(5);
and

E. Taking legal action against a consumer in a jurisdiction other than where the
consumer lives. This is a violation of 15 U.S.C. §1692i(a).
Case 1:20-cv-00422-JB-N Document1 Filed 08/25/20 Page5of7 PagelD#:5

16. — All of the actions taken by Midland in violation of the FDCPA occurred within one
year of the filing prior to this action.

17. Asa proximate result of Midland’s FDCPA violations, Plaintiff has suffered actual
damages, including loss of his earned wages, mental and emotional pain, distress and anguish,
humiliation, and embarrassment, as well as damages to his credit and reputation.

18. As a result of its violations of the FDCPA, Defendant is liable to Plaintiff for
compensatory damages, statutory damages, costs and attorneys fee. .

WHEREFORE, Plaintiff respectfully requests that judgment be entered against Defendant
Midland for the following:

A. Actual damages, including damages for mental and emotional pain, distress and
anguish, humiliation, and embarrassment, as well as damages to his credit and
reputation.

B. Statutory damages pursuant to 15 U.S.C. 1692k;

D. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. ¢ 1692k; and

E. Such other and further relief as this Court deems just and proper, the premises
considered.
COUNT TWO
(Wantonness)
19. Plaintiff realleges and incorporates all of the preceding paragraphs as if fully set
out herein.

20. At all relevant times Defendant owed a duty to Plaintiff to take reasonable
precautions in determining whether Plaintiff actually owed the debt prior to the garnishment and
to follow the guidelines established under the FRCPA. Defendant breached these duties by

5
Case 1:20-cv-00422-JB-N Document1 Filed 08/25/20 Page6of7 PagelD #: 6

collecting a debt which it knew or should have known was not owed. Those actions were made
with a wanton, reckless or conscious disregard for the facts and for Plaintiff's rights and well-
being. Plaintiff suffered damage as a proximate result of Defendant’s wantonness.

WHEREFORE, Plaintiff requests that this Court enter a judgment against Defendant for
wantonness and award Plaintiff compensatory damages, including damages for mental anguish
and emotional distress; and punitive damages, plus interest and costs. Plaintiff further requests
such other relief as the Court deems just and proper, the premises considered.

COUNT FOUR
(Wrongful Garnishment and Abuse of Process)

21. The allegations stated in all of the above paragraphs are incorporated as if fully
asserted herein.

22. The actions taken by Defendant in the unlawful garnishment of Plaintiff's wages
were made with malice and/or with a reckless disregard for the facts and the well-being of Plaintiff;
and these actions were made with the knowledge that the garnishment was wrongful. The actions
were taken without probable cause and were aimed at achieving a goal not properly achieved
through garnishment: the collection of judgment debt owed by another person.

23. Said actions constitute wrongful garnishment and abuse of process. Plaintiff
suffered damages as a result of said actions.

WHEREFORE, Plaintiff requests that this Court enter a judgment against Defendant for
wrongful garnishment and/or abuse of process and award Plaintiff compensatory damages,
including damages for mental anguish and emotional distress; and punitive damages, plus interest
and costs. Plaintiff further requests such other relief as the Court deems just and proper, the

premises considered.
Case 1:20-cv-00422-JB-N Document1 Filed 08/25/20 Page 7of7 PagelD#: 7

PLAINTIFF DEMANDS MW 7 ALL CLAIMS.

jes a gE CREME ED)
pe Eee ER PC.
Attorney for Plaintiff
166 Government Street, Suite 100
Mobile, Alabama 36602
Telephone: (251) 432-9212
E-mail: kjr@alaconsumerlaw.com

 

DEFENDANT TO BE SERVED VIA CERTIFIED MAIL AS FOLLOWS:

MIDLAND FUNDING, LLC

c/o Corporation Service Company Inc
641 South Lawrence Street
Montgomery, AL 36104
